Citation Nr: 1025962	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-29 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Whether a previously denied a claim for service connection 
for headaches should be reconsidered.

2.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to 
April 1972.

A claim for service connection for headaches was previously 
denied by the RO in February 2004; the Veteran did not perfect an 
appeal of that denial.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a May 2007 rating decision in which the RO, inter alia, granted a 
petition to reopen a claim for service connection for headaches, 
and denied service connection for headaches on the merits.  In 
September 2007, the Veteran filed a notice of disagreement (NOD).  
A statement of the case (SOC) was issued in September 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in October 2008.

In March 2010, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record. 

During the hearing, the Veteran requested, and the undersigned 
granted, a 60-day abeyance period for submission of additional 
evidence in support of the claim.  To date, no additional 
evidence has been received.

As noted above, the Veteran's headache claim was originally 
characterized as a request to reopen a denial of the claim in 
February 2004.  However, as explained in more detail below, given 
the nature of the additional evidence received, and because the 
evidence provides a basis for reconsidering the claim, the Board 
has recharacterized the appeal as encompassing both matters set 
forth on the title page.

The Board's decision addressing the request to reopen the claim 
for service connection for headaches is set forth below.  The 
claim for service connection for a headache disorder, is 
addressed in the remand following the order; that matter is being 
remanded to the RO, via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a February 2004 rating decision, the RO denied service 
connection for headaches; although notified of the denial in a 
February 2004 letter, the Veteran did not perfect an appeal.

3.  Additional evidence associated with the claims file since the 
February 2004 denial of the claim for service connection for 
headaches includes relevant official service department records 
not previously considered.


CONCLUSION OF LAW

As evidence received since the RO's February 2004 denial includes 
service department records not previously considered, the 
criteria for reconsideration of the claim for service connection 
for headaches are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the Veteran's claim for 
reconsideration of service connection for headaches, the Board 
finds that all notification and development actions needed to 
fairly adjudicate this claim have been accomplished.

II.  Analysis

The appellant's initial claim for service connection for 
headaches was denied in a February 2004 rating decision on the 
basis that headaches neither occurred in nor were caused by the 
Veteran's active duty service.  The decision noted that the 
Veteran's service treatment records had not been located.  The 
Veteran did not perfect an appeal of this decision and typically, 
this fact would render the decision final as to the evidence then 
of record, and not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Under such circumstances, VA could only reopen and review the 
claim if new and material evidence is submitted by or on behalf 
of a Veteran.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the requirement 
that new and material evidence must first be received.  38 C.F.R. 
§ 3.156(c).

In this case, additional, relevant evidence associated with the 
claims file since the February 2004 denial includes official 
service department records obtained by the RO, which reflect that 
the Veteran had headaches prior to service and had treatment for 
headaches in service.  As, pursuant to 38 C.F.R. § 3.156(c), 
these additional service records received require reconsideration 
of the claim for service connection, analysis of the claim in 
light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further 
notes, parenthetically, that if the reconsidered claim is 
ultimately granted all or in part on the basis of the additional 
service records received, the effective date of such award is the 
date entitlement arose, or the date of receipt of the previously 
denied claim, whichever is later.  See 38 C.F.R. § 
3.156(c)(iii)(3).].


ORDER

The request to reconsider the claim for service connection for 
headaches is granted.


REMAND

The Board finds that RO development of the claim for service 
connection for a headache disorder, on the merits, is warranted.

The Veteran essentially asserts that he had headaches pre-
existing service (noted at entrance into service) that were 
aggravated by service.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  
The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Service treatment records reflect that, on entrance examination, 
frequent, severe headaches were noted.  These records also 
reflect that the Veteran was seen on several occasions during his 
service for headaches.

Post-service, the record reflects that the Veteran experienced 
headaches.  VA treatment records from September 2002 to 
August 2005 reflect that the Veteran has had complaints of 
headaches.  Additionally, several lay statements from associates 
of the Veteran indicate that the Veteran had headaches while in 
the military and after returning home from active duty.

However, the record does not include clear evidence as to whether 
the Veteran currently has a headache disorder that was incurred 
or aggravated during or as a result of service.  In short, the 
record does not include sufficient medical findings to apply the 
legal authority noted above.  Hence, medical examination and 
opinion is needed to resolve the claim for service connection, on 
the merits.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
neurological examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in a denial of the claim.  See 38 C.F.R. § 3.655(b) 
(2009).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
the scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time of 
the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain all outstanding pertinent 
records.

Documents of record indicate that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  While 
SSA records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file a 
copy of SSA's determination on the Veteran's claim, as well as 
copies of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Also, the record reflects that there are outstanding VA medical 
records which may be pertinent to the claim for service 
connection.  In this regard, the Veteran reported during the 
March 2010 Board hearing that he is currently being treated for 
headaches at New Orleans VA Medical Center (VAMC).  While the 
claims file currently includes outpatient treatment records from 
New Orleans VAMC dated from September 2002 to August 2005, the 
Veteran's testimony indicates that more recent records of VA 
treatment for headaches are available.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of treatment for headaches, since August 2005, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The notice 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim for 
service connection for a headache disorder, on the merits.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the New Orleans 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of headaches, 
since August 2005.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
as regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the claims 
file.

2.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
neurological examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should clearly indicate whether 
the Veteran has a current headache disorder.  
If so, the examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such disability 
was incurred in or aggravated by service.  In 
rendering the requested opinion, the examiner 
should specifically address whether any 
current headache disorder (a) pre-existed 
service; and, if so (b) was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of service; 
or, if not (c) is otherwise medically related 
to the Veteran's service.

In rendering the requested opinion, the 
physician must consider and discuss the 
Veteran's service records (to include the 
notation on the entrance examination report 
of frequent, severe headaches), as well as 
the post-service records, and the Veteran's 
assertions.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for service connection 
for headaches in light of all pertinent 
evidence and legal authority (to include 38 
U.S.C.A. § 1111 and 38 C.F.R. § 3.306, as 
well as the Wagner and Hunt cases (cited 
above)).

9.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


